DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 8/13/2021. The submission, however, is not fully responsive to the prior Office action because:
Should applicant have any questions or wish to discuss the instant Office Action, applicant is invited to contact the Examiner.
To advance prosecution, the Examiner notes that during the interview of 7/30/2021, applicant’s Figure 6B was discussed and how applicant recites how segments near the bottom of each substrip appear to have a different tilt angle from segments near the top, and that this feature in combination with a recitation that the segments are linear would appear to overcome the prior art.  To advance prosecution, the Examiner suggests that applicant amend the claim set from the amendment of 3/5/2021 to incorporate such features to overcome the prior art applied in the Office Action of 7/2/2021.
Election/Restrictions
With regard to Claim 1, 
During prosecution of the instant application, applicant has continued to focus on how various segments had tilt angles between them and how the tilt angles were different.  Applicant further has focused on how the segments formed two distinct substrips of the magnetoresistive strip.  This can be seen in the previous amendments and applicant’s arguments at the Board. In the instant amendment, applicant has removed both of these features from Claim 1 and replaced them with a feature reciting how a vertices correspond to first and second angles.  Such a 
As to Claim 18,
Applicant has remove many substantive features from this claim, such as the entire edge magnetization and discontinuities claim features, the use of the first and second non-magnetic metal connectors, having a second plurality of segments connected between the second and a third non-magnetic connector, the constant width feature of the second segments, and where the first and second plurality of segments have constant widths that are different from each other.  Similar to the above issues noted with Claim 1, applicant has removed many features that 
Newly amended claims 1 and 18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Constructively elected Claim 1 required a first plurality of the plurality of serial segments form a first substrip and a second plurality of the plurality of serial segments form a second substrip, the first an second substrips being serially connected by a first non-magnetic metal connector, the second plurality of serial segments includes a third segment and a fourth segment that adjoins the third segment, a first angle exists between the first segment and the second segment, a second angle exists between the third segment and the fourth segment, and a magnitude of the first angle is different from a magnitude of the second angle.
Newly amended Claim 1 requires a plurality of linear segments of non-zero length arranged in serial with one another along a continuous path that extends generally in a first direction between a first non-magnetic metal conductor and a second non-magnetic metal conductor, the plurality of linear segments comprises a first linear segment and a second linear 
Constructively elected Claim 18 required adjacent ones of the plurality of serially coupled segments having different widths that arc associated with, in the presence of a rotating magnetic field, discontinuities at different magnetic field angles at which edge magnetization switching occurs, wherein the plurality of serially coupled segments are serially coupled by non-magnetic metal connectors, wherein each segment of the serially coupled segments between a first non magnetic metal connector and a second non magnetic metal connector of the non magnetic metal connectors has a first constant width throughout its length and is noncollinear with each other segment of the serially coupled  segments, between the first non magnetic metal connector and the second non magnetic metal connector, wherein each segment of the serially coupled segments between the second non magnetic metal connector and a third non-magnetic metal connector of the non- magnetic metal connectors has a second constant width throughout its length and is noncollinear with each other segment of the serially coupled segments between the  second non-magnetic metal connector and the third non magnetic metal connector, and wherein the first constant width is different than the second constant width.
Newly amended Claim 18 requires a magnetoresistive strip comprising a first plurality of linear segments of non-zero length that are arranged in serial with one another along a first continuous path between a first non-magnetic metal connector and a second non- magnetic metal connector, wherein respective adjacent linear segments on the first continuous path meet one 
Each of the above elected claims have features not found in the newly amended version of the claims, such as those features noted above.  These new features cause the claims to be distinct, non-obvious, and independent variants of each other.  A serious search burden exists because a new search would be required for the new features now recited and because searching for the previous invention does not sufficiently overlap with the claimed subject matter of the newly amended claims.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 3, 4, 18, 27, 28, 30, and 33-37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 8/13/2021 amending all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because of the reasons stated above..
Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858